Citation Nr: 1043882	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1959 to 
November 1961.  He also had a second period of active service 
from December 1961 to May 1963, for which he received a discharge 
under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in September 2006 in 
Montgomery, Alabama; a transcript of that hearing is associated 
with the claims file.

This case was originally before the Board in August 2007, at 
which time it was remanded for further development.  The case was 
subsequently returned to the Board for further appellate review, 
and the Board remanded it again for additional development in May 
2009, specifically for the Veteran's Social Security 
Administration (SSA) records to be obtained.  Those records have 
been associated with the claims file, and the claims file was 
returned to the Board for further appellate review.  

Unfortunately, the Board will find that the development requested 
in the August 2007 rating decision has not been completed.  
Therefore, although the Board regrets the additional delay, the 
appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.





REMAND

The Veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for a 
psychiatric disability, to include schizophrenia.  He notes that 
service connection has been denied in part because his discharge 
under other than honorable conditions for his second period of 
service is a bar to VA benefits for a disability acquired during 
that period of service.  However, he argues that the acts that 
led to the other than honorable discharge were early 
manifestations of the schizophrenia that was diagnosed three to 
four years after that discharge.  

As noted in the August 2007 remand, by a January 1964 
administrative decision, the RO held that the Veteran's second 
period of service had been terminated under other than honorable 
conditions, and, therefore, constituted a bar to VA benefits, 
exclusive of health care under Chapter 17, Title 38 United States 
Code.  The Veteran was informed of the RO's decision that same 
month, but he did not initiate an appeal.  Thus, the January 1964 
administrative decision became final.  38 U.S.C.A. § 7105(b) 
(West 2002 & Supp. 2006).

Service connection for schizophrenia had been denied in a 
November 1996 rating decision on the basis that there was no 
diagnosis of this disability during the Veteran's first period of 
honorable service and that the Veteran was not eligible for 
benefits for his second period of service.  The Veteran was 
notified of this decision in a December 2006 letter but again 
failed to initiate an appeal.  Therefore, the November 1996 
rating decision is also final.  38 U.S.C.A. § 7105(b) (West 2002 
& Supp. 2006).

The Veteran submitted a request to reopen his claim for service 
connection for schizophrenia in August 2003, which was denied in 
the June 2004 rating decision on appeal.  

As further noted by the August 2007 remand, the Veteran's 
arguments to reopen his claim for service connection for 
schizophrenia are in essence arguments pertaining to the 
character of his discharge from his second period of service.  
The Board noted that this issue was inextricably intertwined with 
the request to reopen the claim for service connection for 
schizophrenia.  Therefore, the Board requested that the issue of 
whether new and material evidence had been submitted to reopen 
the Veteran's claim as to whether his character of discharge from 
his period of military service from December 1961 to May 1963 is 
a bar to VA benefits be adjudicated.  Thereafter, if the issue 
was denied, the Veteran was to be provided with his appellate 
rights and given the opportunity to appeal.  The request to 
reopen the claim for service connection for schizophrenia on the 
basis of new and material evidence was to be readjudicated only 
after the character of discharge issue had been considered.  

A review of the claims folder shows that the issue of whether new 
and material evidence had been submitted to reopen the Veteran's 
claim as to whether his character of discharge from his period of 
military service from December 1961 to May 1963 is a bar to VA 
benefits has not been readjudicated since the August 2007 remand.  
The Veteran was mailed a development letter regarding this issue 
in July 2008.  In addition, a December 2008 supplemental 
statement of the case for the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for schizophrenia includes a sentence noting that no 
additional evidence has been received in connection with the 
other than honorable discharge for the second period of service.  
However, the Board notes that in no case will a supplemental 
statement of the case be used to announce decisions by the agency 
of original jurisdiction on issues not previously addressed in 
the statement of the case.  See 38 C.F.R. § 19.31(a).  Therefore, 
this does not constitute adjudication of the issue.

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, as the issue of whether new and material 
evidence has been submitted to reopen the Veteran's claim as to 
whether his character of discharge from his period of military 
service from December 1961 to May 1963 is a bar to VA benefits 
has never been adjudicated, and as it remains inextricably 
intertwined with the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection for 
schizophrenia, this appeal must be remanded to complete the 
action requested in the August 2007 remand.

At this juncture, the Board directs the attention of the AMC/RO 
to the absence of the Veteran's service personnel records.  The 
record also indicates that documents from the Department of the 
Navy regarding the disposition of a March 1999 Application for 
Correction of Military Record under the Provisions of Title 10 
U.S. Code, Section 1552, Form DD 149, to include any decision 
that may have been reached regarding that request, have not been 
obtained.  As the character of discharge issue is not before the 
Board, the Board cannot order that these records be obtained.  
However, in order to avoid an additional remand in the event that 
this issue is denied and then appealed, it is strongly suggested 
that these documents be obtained prior to consideration of the 
character of discharge matter.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of whether new and 
material evidence has been submitted to 
reopen the Veteran's claim as to whether his 
character of discharge from his period of 
military service from December 1961 to May 
1963 is a bar to VA benefits.  This should be 
adjudicated as a separate issue from the 
matter already on appeal.  In accord with 
applicable procedures, the Veteran and his 
representative should be notified of the 
decision and given the opportunity to appeal, 
if the decision is adverse.  Then, the issue 
should be sent to the Board if, and only if, 
a timely notice of disagreement is received, 
followed by a statement of the case and a 
timely substantive appeal. 

2.  After the action requested above has been 
completed, and after undertaking any 
additional development it deems necessary, 
and if still applicable, the RO should again 
review the record and readjudicate the 
Veteran's claim of whether new and material 
evidence has been submitted to reopen the 
claim of service connection for a psychiatric 
disorder, to include schizophrenia and 
depression.  If the decision remains 
unfavorable to the Veteran, a supplemental 
statement of the case should be prepared.  
The Veteran and his representative should be 
provided with the supplemental statement of 
the case and an appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


